                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNCHRONOSS TECHNOLOGIES, INC.,                    Case No. 4:16-cv-00119-HSG (KAW)
                                   8                    Plaintiff,                          ORDER REGARDING 4/23 JOINT
                                                                                            DISCOVERY LETTER; ORDER
                                   9             v.                                         DENYING MOTION TO SEAL AS
                                                                                            MOOT
                                  10     DROPBOX INC., et al.,
                                                                                            Re: Dkt. Nos. 298, 299
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 23, 2019, the parties filed a joint discovery letter regarding the sufficiency of a

                                  14   recent document production, which was accompanied by a motion to file portions of the letter

                                  15   under seal. (Joint Letter, Dkt. No. 299; Mot. to Seal, Dkt. No. 298.) Specifically, Dropbox

                                  16   contends that Synchronoss represented that it had produced all responsive documents as ordered

                                  17   on September 26, 2018, but that representation was false, because, on February 21, 2019, Plaintiff

                                  18   produced 45 documents related to the accounting treatment and valuation of Synchronoss’s

                                  19   licenses. (Joint Letter at 2.) Synchronoss asserted that the documents were initially withheld based

                                  20   on attorney-client privilege. Id. Based on the improper withholding of documents, Dropbox seeks

                                  21   relief from the parties’ prior agreement that privilege logs need not be produced for documents

                                  22   withheld based on attorney-client privilege that were created after March 27, 2015. Id.

                                  23          As an initial matter, Plaintiff contends that the dispute is not properly before the Court,

                                  24   because fact discovery is closed. (Joint Letter at 4 n. 1.) The deadline to complete fact depositions

                                  25   and associated “document cleanup” was October 18, 2018, and the deadline to complete expert

                                  26   discovery, with the exception of two noticed expert depositions, was April 5, 2019. (Dkt. Nos. 232

                                  27   & 291.) While true, this dispute arises from documents the undersigned previously ordered

                                  28   produced, rendering it properly before the Court since it concerns whether Synchronoss has
                                   1   complied with prior court orders.

                                   2          Regardless, the Court will not require Synchronoss to create a privilege log at this juncture.

                                   3   The parties agreed more than two years ago to exempt certain categories of documents from the

                                   4   privilege log requirement. (Stipulated Protective Order, Dkt. No. 127.) Now, the trial date of

                                   5   August 12, 2019 is less than four months away, such that requiring Plaintiff to create even a

                                   6   limited privilege log at this late stage in the litigation would be unduly burdensome and would

                                   7   require the expending of resources better spent on trial preparation, particularly given that

                                   8   Dropbox is merely speculating that the alleged accounting-related documents exist and are being

                                   9   withheld. (Joint Letter at 5.) Indeed, Synchronoss provides that it has produced all responsive,

                                  10   non-privileged documents. Id. Since mere suspicion is not grounds to compel production,

                                  11   Dropbox must abide by the terms of its prior agreement.

                                  12          Accordingly, the Court DENIES Dropbox’s request to compel a privilege log, and the
Northern District of California
 United States District Court




                                  13   motion to seal is DENIED as moot.

                                  14          IT IS SO ORDERED.

                                  15   Dated: May 1, 2019
                                                                                             __________________________________
                                  16                                                         KANDIS A. WESTMORE
                                  17                                                         United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
